Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to William Short, 14 February 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Short, William



Amsterdam 14th Feby. 1793
Sir

We have the honour to inform you that it has not been possible to procure such Bills upon Spain as we could have wished, and it was only today that we got the 23 inclosed amounting in all as ⅌ particulars annexed to f 17650.8.9—which we forthwith remit you, and shall continue our exertions to add to the same on every favorable opportunity. You are no doubt acquainted that War has taken place between England & France, in consequence of which, as we had formerly suspected, Money is become extremely scarce and even if we receive your directions to open a Loan in behalf of the United States at 5 ⅌ Cent, We are almost certain that we could not succeed therein. We therefore look for your instructions how to proceed to make due provision for the payment of f 1,000,000 which becomes due the 1 of June next, together with the Interest which will then also be wanted. American 4 ⅌ Cent Bonds were actually sold this day at 87½ ⅌ Ct. a fact which strongly confirms the opinion just given that a new Loan would not succeed at 5 ⅌ Cent.
We anxiously wish to be authorised to pursue some plan that may be likely to answer the desired end, and earnestly request you will not delay to give as such authority, as the period approaches fast when the above payments must be made. In expectation of speedily receiving full instructions upon the above subject We have the honour to be very truly
Sir   Your mo: obedt. & hble Servt

  Wilhem & Jan Willink
  N & J. Van Staphorst & Hubbard
Wm. Short Esqr Madrid

